     Case: 4:20-cr-00318-SEP-DDN Doc. #: 61 Filed: 12/28/20 Page: 1 of 2 PageID #: 137




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
          Plaintiff,                                 )
                                                     )
              v.                                     )      No. 4:20-CR-00318-SEP-DDN (SPM)
                                                     )
 DEWAYNE FAIR,                                       )
                                                     )
          Defendant.                                 )



             MOTION FOR RECONSIDERATION OF THE ORDER OF DETENTION

        NOW COMES Defendant DEWAYNE FAIR, through undersigned counsel requesting this

Honorable Court to hold a hearing in consideration of his Motion For Reconsideration of the Order of

Detention. In support of this motion, Defendant states the following:

        reconsider the July 20, 2020 Order of Detention (Doc. 20)

1.      Defendant is charged with one count of being a felon in possession of a firearm in violation of
        Title 18 U.S.C. § 922(g).
2.      The Court ordered Mr. Fair detained in a July 20, 2020 order (Doc. 20).
3.      On October 19, 2020, Mr. Fair filed a motion for reconsideration of that order. (Doc. 42).
4.      The Government filed an opposition to the motion for reconsideration on October 20, 2020.
        (Doc. 43).
5.      Mr. Fair requests the Court hold a hearing so he can present oral argument in favor of his motion
        as soon as practicable for the Court.

        WHEREFORE, Defendant DEWAYNE FAIR respectfully requests this Honorable Court to

hold a hearing in consideration of his Motion For Reconsideration (Doc. 42) of the Order of Detention

(Doc. 20).


Dated: December 28, 2020                        Respectfully submitted,
  Case: 4:20-cr-00318-SEP-DDN Doc. #: 61 Filed: 12/28/20 Page: 2 of 2 PageID #: 138




                                            /s/Mohammed G. Ahmed
                                            MOHAMMED G. AHMED
                                            Assistant Federal Public Defender
                                            Bar No. 6285612 IL
                                            1010 Market Street, Suite 200
                                            St. Louis, Missouri 63101
                                            Telephone: (314) 241-1255
                                            Fax: (314) 421-3177
                                            E-mail: Mohammed_Ahmed@fd.org

                                            ATTORNEY FOR DEFENDANT



                                   CERTIFICATE OF SERVICE


I hereby certify that on December 28, 2020, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon Mr. Donald Boyce, Assistant
United States Attorney.


                                            /s/ Mohammed G. Ahmed
                                            MOHAMMED G. AHMED
                                            Assistant Federal Public Defender
